Citation Nr: 1521040	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating for post-traumatic stress disorder (PTSD) higher than 30 percent from February 1, 2008, through February 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a July 2009 decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  While such rating was eventually increased to 100 percent, the Veteran has continued to disagree with the period on appeal listed above in which a 30 percent rating was assigned.  

In November 2007 and October 2010 the Veteran had hearings before Decision Review Officers at the RO. Transcripts of those hearings are in his claims file.


FINDING OF FACT

From February 1, 2008, through February 1, 2011, PTSD resulted in occupational and social impairment with reduced reliability and productivity due to panic attacks, intermittently neglected appearance, anger, and difficulty establishing and maintaining effective work and social relationships; without hallucinations, disorientation, or significant impairment of the ability to function independently.


CONCLUSION OF LAW

From February 1, 2008, through February 1, 2011, the Veteran's PTSD met the criteria for a 50 percent disability rating, but not higher. 38 U.S.C.A. §§ 1155, 5107 (West 2014);38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in September 2005 and March 2006. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The VA examination reports are adequate to allow determinations on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.



PTSD

In August 2005, the Veteran submitted a claim for service connection for disabilities including PTSD. In the July 2009 decision, the RO granted service connection, effective August 8, 2005, for PTSD. The RO assigned a 30 percent disability rating. In a September 2009 notice of disagreement, the Veteran indicated that he disagreed with the 30 percent rating as it applied to his PTSD from February 2008 forward. He asserted that his PTSD worsened since that time, and caused him to be unemployed. In a March 2011 rating decision, the RO increased the rating for PTSD to 100 percent effective February 2, 2011. The issue on appeal, then, is entitlement to a rating higher than 30 percent from February 1, 2008, through February 1, 2011.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. 

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

38 C.F.R. § 4.130.

On a VA PTSD examination in December 2007, the Veteran reported a history of combat exposure. He related having recurrent distressing dreams related to events in service. He indicated that he had difficulty getting to sleep because of cognitive rumination. He reported having panic attacks two to three times a month. He stated that he worked full time as an aviator. The examiner found that the Veteran had a depressed mood, racing thought process, and preoccupation with one or two topics.

In VA outpatient treatment in March 2008, the Veteran reported having had a severe reaction to the smoking cessation medication Chantix. Later in 2008, he indicated that, related to substance or medication effects, he had lost his license to fly aircraft.

In a July 2008 statement, the Veteran wrote that in February 2008, while taking Chantix, he experienced nightmares and a severe flashback about his experiences during service.

In VA treatment in August 2008, the Veteran reported increased anxiety and sleep disturbance. In a psychiatry consultation in August 2008, he reported having had an anxiety attack the previous day, and going to urgent care. He reported a long history of anxiety attacks. He related having nightmares about two times per week. The psychiatrist observed that the Veteran was oriented, and had a dysphoric and anxious mood. The psychiatrist diagnosed PTSD.

In VA treatment in September 2008, the Veteran reported having nightmares, difficulty sleeping, intrusive thoughts, and panic attacks. The treating clinician observed that the Veteran appeared anxious. 

In a VA PTSD examination in October 2008, the Veteran reported that he was prescribed Xanax to address panic attacks. He stated that he had panic attacks about once per week. He related having initial and maintenance insomnia. The examiner observed that the Veteran had disheveled clothes and red and glassy eyes, and was unshaven. He found, however, that the Veteran was able to maintain minimum personal hygiene. The Veteran had clear speech and mildly labile affect and mood. His thought process was evasive, and had an overabundance of ideas. The examiner noted paranoid ideation. There was no evidence of delusions or hallucinations.

In VA treatment in March 2009, the Veteran reported abstaining from alcohol. The treating clinician observed that the Veteran had spontaneous speech and a mildly depressed mood.

In a VA PTSD examination in May 2009, the Veteran reported that he continued on anti-anxiety medication. He related that he had nightmares about twice a week. He stated that he did not have panic attacks. He indicated that he continued to be unemployed. He stated that he good relationships with his spouse, his son, and a few friends. The examiner observed that the Veteran was neatly groomed and appropriately dressed. He was oriented, with an anxious mood, and unremarkable thought process and content. The examiner noted that the Veteran had ongoing chronic PTSD symptoms, partially controlled by continuous medication. The examiner stated that the Veteran's PTSD symptoms were moderate level, and that he had good social and occupational functioning while taking medication.

In a June 2009 letter, a former employer expressed the opinion that the Veteran was a good pilot and instructor, but could not maintain an acceptable relationship with an employer in any profession other than pilot. The former employer stated that the Veteran had told him that due to anxiety he could not share a motel room with another person, and that he had nightmares at least twice a week.

On VA PTSD examination in October 2009, the Veteran indicated that Xanax helped with falling asleep and returning to sleep. He reported having panic attacks, most recently at a shopping mall. The examiner found that the Veteran was oriented, and had a tangential thought process.

In a March 2010 letter, the Veteran expressed disagreement with statements made by the VA clinician who examined him in October 2009.

In VA treatment in March 2010, the Veteran reported ongoing PTSD symptoms. The treating clinician found that the Veteran had a depressed mood, blunted affect, and normal speech. In a June 2010 psychology consultation, the psychologist noted that the Veteran's PTSD made him unable to work in his previous occupation, as a pilot. The psychologist characterized the Veteran's PTSD as moderate. In an August 2010 psychiatry consultation, the Veteran reported nightmares, flashbacks, and difficulty sleeping. He stated that he was homeless. The psychiatrist observed that the Veteran was oriented, with a blunted affect, anxious mood, and normal speech.

In the October 2010 DRO hearing, the Veteran reported ongoing treatment for PTSD with Xanax. He related having panic attacks two to three times a week. 

In an October 2010 VA psychology consultation, the psychologist noted that the Veteran was marginally dressed and poorly groomed. The Veteran was oriented, with a moderately depressed mood and a mildly labile affect. The psychologist described the effects of the Veteran's PTSD as severe, in that it made him unable to work in his regular job.

On VA PTSD examination on February 2, 2011, the Veteran reported that anti-depressant and anti-anxiety medications took the edge off of his PTSD symptoms, but that the symptoms still interfered with his life. He related a history of losing jobs due to anger, including an incident in 2008 in which he shot at a coworker. He reported that he had tried other jobs, but that anxiety prevented him from engaging in many types of jobs. He stated that he had anger and trouble connecting in personal relationships, although he had a good relationship with his adult child. He indicated that he had a long history of physical fights, including in recent years. He reported mild homicidal thinking with no intent or plan. He stated that he was homeless. The examiner found that the Veteran had restless psychomotor activity, blunted affect, and anxious and depressed mood. The examiner found that the Veteran's remote memory was severely impaired. The examiner characterized the Veteran's PTSD as moderate.

The Veteran contends that from February 2008 his PTSD warranted a rating higher than 30 percent. However, treatment and examination records that address his PTSD impairment in 2008 through 2010 reflect some fluctuation in symptoms and effects, but overall present a picture of reduced reliability and productivity. His grooming was sometimes compromised, and his speech was sometimes abnormal. He often reported that his symptoms included panic attacks. Even before he lost his license to work as a pilot, his anxiety, anger, and impaired impulse control made it difficult for him to work with others. The record thus reasonably supports a 50 percent disability rating from February 1, 2008.

The preponderance of the evidence is against a rating higher than 50 percent prior to February 2, 2011. Prior to the examination on that date he had deficiencies in work capacity and mood, but did not have issues that rose to the level of deficiencies in family relations, judgment, or thinking. He was not noted to have suicidal ideation, obsessional rituals, or impaired ability to function independently. He was impaired in establishing and maintaining effective relationships, but remained able to do so. He did not have hallucinations or disorientation.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

From February 1, 2008, to February 1, 2011, the Veteran's PTSD did not suggest an exceptional or unusual disability picture. It did not require frequent hospitalizations. It made his previous employment impossible, and interfered with other potential employment, but did not interfere with his capacity for all types of employment to an extent that rose to the level of marked. Therefore there is no basis to refer the issue of PTSD ratings for consideration of extraschedular ratings. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran suggested that his PTSD made him unemployable from 2008 forward. The record reflects effects on employment capacity in the 2008 through 2010  period, but does not suggest that his PTSD made him unable to secure or follow any substantially gainful occupation. The record therefore does not raise the issue of unemployability.



ORDER


From February 1, 2008, through February 1, 2011, a 50 percent rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


